— In a matrimonial action, the defendant husband appeals from a judgment and seven orders of the Supreme Court, Westchester County, as follows: (1) as limited by his brief, from so much of a judgment of divorce entered October 10, 1978, as granted the plaintiff wife $200 per week alimony and $87 per week child support and awarded a counsel fee of $11,500, plus disbursements; (2) as limited by his brief, from so much of an order dated December 28, 1978, as, upon reargument, adhered to the original determination in the judgment as to alimony, child support and counsel fees; (3) an order dated December 29, 1978, which, inter alia, granted plaintiff’s motion to amend the judgment of divorce and directed a hearing with respect to increased child support; (4) an order dated November 8, 1978, which, inter alia, appointed a receiver of defendant’s interest in his partnership with a medical group to satisfy a judgment entered in favor of plaintiff; (5) as limited by his brief, from so much of an order dated January 12, 1979, as, upon granting reargument, adhered to the original determination with respect to the appointment of a receiver of defendant’s interest in the medical group; (6) an order entered May 3, 1979, which, inter alia, charged the interest of defendant in the medical group and appointed a receiver; (7) an order dated July 25, 1979, which, inter alia, denied his motion for leave to reargue the charging order entered May 3, 1979; and (8) an order dated July 2, 1979, which, inter alia, denied his motion to vacate restraining notices and to limit the charging order against his income. The plaintiff wife cross-appeals, on the ground of inadequacy and as limited by her notice of appeal and brief, from so much of the judgment of divorce, entered October 10, 1978, as fixed child support. Appeal from so much of the order dated July 25, 1979 as denied reargument dismissed. No appeal lies from the denial of a motion for reargument. Order otherwise afiirmed. Appeal and cross appeal from the judgment, and appeal from the order dated November 8, 1978, dismissed as academic. The judgment and said order were superseded by the orders dated December 28, 1978 and January 12, 1979, respectively. Orders dated December 28, 1978 and January 12, 1979 afiirmed insofar as appealed from. Orders dated December 29, 1978 and July 2, 1979, and order entered May 3, 1979 afiirmed. Plaintiff is awarded one bill of costs to cover all appeals. We have examined the contentions of the defendant and find them to be totally without merit. The child support award was proper under the circumstances. Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.